                                           Case 4:19-cv-08148-KAW Document 9-2 Filed 02/14/20 Page 1 of 2



                                      1

                                      2

                                      3

                                      4

                                      5

                                      6

                                      7

                                      8                         IN THE UNITED STATES DISTRICT COURT

                                      9                           NORTHERN DISTRICT OF CALIFORNIA

                                     10                                  SAN FRANCISCO DIVISION

                                     11
                                           THOMAS GREGORY DOUCETTE, an                         Case No. 4:19-cv-08148-KAW
                                     12    individual, and LAW OFFICES OF T. GREG
                                     13    DOUCETTE, PLLC, a North Carolina                    [PROPOSED] ORDER GRANTING
                                           professional limited liability company,             MOTION TO DISMISS FOR LACK OF
                                                                                               PERSONAL JURISDICTION
777 S. Figueroa Street, Suite 2000




                                     14
                                                                        Plaintiffs,
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP




                                                  v.
          213.415.7200




                                     16
                                           RONALD KEVIN STONE, an individual,
                                     17    NORTH CAROLINA DIVISION SONS OF
                                           CONFEDERATE VETERANS, INC., a North                 Date:        March 19, 2020
                                     18    Carolina corporation, and DROPBOX, INC., a
                                           Delaware corporation,                               Time:        1:30 p. m.
                                     19                                                        Courtroom:   TBD
                                                                        Defendants.            Judge:       Kandis A. Westmore
                                     20

                                     21

                                     22
                                                 Having considered Defendants Ronald Kevin Stone’s and North Carolina Division Sons of
                                     23
                                          Confederate Veterans, Inc.’s Motion to Dismiss for Lack of Personal Jurisdiction, the pleadings,
                                     24
                                          the submissions of the parties, and the arguments of counsel, it is hereby ORDERED that the
                                     25
                                          Motion is granted and Defendants Ronald Kevin Stone and North Carolina Division Sons of
                                     26
                                          Confederate Veterans, Inc. are hereby DISMISSED for lack of personal jurisdiction.
                                     27

                                     28

                                     30                                                    1
                                                        [PROPOSED] MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                     31                                                                             4:19-cv-08148-KAW
                                           Case 4:19-cv-08148-KAW Document 9-2 Filed 02/14/20 Page 2 of 2



                                      1   SIGNED on the ______ day of ______________________, 2020.

                                      2

                                      3                                   __________________________________________
                                      4                                   District Court Judge for United States District Court
                                                                          for the Northern District of California
                                      5

                                      6

                                      7

                                      8

                                      9
                                     10

                                     11

                                     12

                                     13
777 S. Figueroa Street, Suite 2000




                                     14
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP


          213.415.7200




                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                     30                                               2
                                                      [PROPOSED] MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                     31                                                                          4:19-cv-08148-KAW
